Jenks, J.:
I think that the evidence was sufficient to sustain the determination of the commissioner. The relator raises the point that the determination was void because the deputy police commissioner had not .been duly authorized or delegated to make it. No particular defect is assigned, and obviously the contention is based upon the proposition that inasmuch as the determination up for review was that of an inferior tribunal, it was incumbent on it to show its jurisdiction. The return states that on or before the 5th day of September, 1903, Frederick H. E. Ebstein, second deputy commissioner of police, “was duly designated to hear .the evidence upon the said charges.” With this return the relator was satisfied, and came to a hearing thereon. I think under the circumstances the relator is confronted with the rule that jurisdiction prima facie may be established by recitals in the record. (Potter v. Merchants' Bank, 28 N. Y. 641, 653 et seq.; Barber v. Winslow, 12 Wend. 102; Belden v. Meeker, 2 Lans. 470; Smith v. Reid, 134 N. Y. 568; Comstock v. Crawford, 70 U. S. [3 Wall.] 396, 403.) If the relator was not satisfied he could have moved for a further return. (People ex rel. Miller v. Wurster, 149 N. Y. 549.) Hirschberg, P. J., Woodward, Rich and Miller, JJ., concurred. Determination confirmed, with costs.